Citation Nr: 1017929	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of a right knee injury manifested 
by lateral instability of the knee, effective from October 1, 
2005.  

2.  Entitlement to an increased disability rating in excess 
of 10 percent for right knee partial meniscectomy, effective 
from March 11, 2005. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The Board of Veterans' Appeals ("BVA" or "Board") observes 
for the record that in a February 2010 written brief 
presentation, the appellant's representative raised the issue 
of clear and unmistakable error ("CUE") in an October 2006 
rating decision in which the Department of Veterans Affairs 
Regional Office denied the appellant's claim of entitlement 
to service connection for a back condition. See February 2010 
written brief presentation, 
p. 2.  This claim has not been adjudicated by the Agency of 
Original Jurisdiction ("AOJ").  Therefore, the Board does 
not have jurisdiction over it; and it is REFERRED to the AOJ 
for appropriate action.  

This matter comes before the Board on appeal from a June 2005 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Lincoln, Nebraska in 
which the RO increased the appellant's service-connected 
residuals of a right knee injury with chondromalacia, status 
post meniscectomy from 20 percent to 40 percent effective 
March 29, 2004; assigned a 100 percent evaluation effective 
March 29, 2005 based upon surgical or other treatment 
necessitating convalescence; and thereafter assigned an 
evaluation of 20 percent effective from July 1, 2005. See 
June 2005 rating decision.  The appellant, who had active 
service from March 1976 to June 1976, appealed the assignment 
of a 20 percent disability rating effective from July 1, 2005 
for his service-connected right knee disorder to the Board. 
See August 2005 notice of disagreement.  

In a February 2006 rating decision, the RO extended the 
above-referenced 100 percent evaluation effective March 29, 
2005 to September 30, 2005; and thereafter assigned an 
evaluation of 20 percent effective from October 1, 2005. See 
February 2006 rating decision; February 2006 Supplemental 
Statement of the Case.  Subsequently, the appellant requested 
a hearing at a local VA office before a member of the BVA; 
however, he withdrew this request in March 2006. See VA Form 
9 received by the RO in February 2006; March 2006 letter from 
the appellant to the RO.  

Prior to the appellant's case being certified to the Board, 
the appellant underwent a VA orthopedic joints examination in 
March 2006 and a VA spine examination in August 2006. See VA 
examination reports; October 2006 addendum VA medical 
opinion.  Thereafter, in an January 2007 rating decision, the 
RO (on its own initiative) essentially granted the appellant 
service connection for a right knee partial meniscectomy and 
assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5259, effective from March 
11, 2005. See January 2007 rating decision.  The RO continued 
to assign a 20 percent disability rating for the other 
residuals associated with the appellant's service-connected 
right knee disorder (to include chondromalacia status post 
meniscectomy and moderate tricompartmental osteoarthritis) 
from October 1, 2005 under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5262. See January 2007 Supplemental Statement 
of the Case.  Thereafter, the case was referred to the Board 
for appellate review.    

As will be explained in more detail below, the Board finds 
that Diagnostic Code 5262 (pertaining to impairments of the 
tibia and fibula) under which the appellant has been assigned 
a 20 percent disability rating is not the most applicable 
diagnostic code for the appellant's right knee 
symptomatology.  As such, the Board has recharacterized the 
first issue on appeal as a claim of "entitlement to an 
increased disability rating in excess of 20 percent for 
residuals of a right knee injury manifested by lateral 
instability of the knee."  

In addition to the foregoing, the Board observes for the 
record that in its February 2010 written brief presentation, 
the appellant's representative also appears to have raised 
the issue of entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities ("TDIU"). See February 2010 written brief 
presentation, p. 2.  This issue will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's increased rating claim has 
been obtained.

2.  The appellant's service-connected right disability is not 
manifested by frequent episodes of locking, pain and effusion 
into the joint; nor does it involve malunion of the tibia or 
fibula that results in impairment to the right knee.  

3.  Competent and persuasive medical evidence of record 
indicates that the appellant's service-connected right knee 
disability is manifested by lateral instability that is 
moderate in severity.    

4.  Competent and persuasive medical evidence of record 
indicates that the appellant's service-connected right knee 
disability is manifested by chondromalacia, general pain and 
effusion into the joint that can be considered symptomatic 
removal of semilunar cartilage.

5.  The appellant has essentially been diagnosed with 
degenerative joint disease of the right knee secondary to his 
service-connected right knee disability that is evidenced by 
x-rays findings and painful motion limited, at worst, from 10 
degrees of extension to 85 degrees of flexion. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of a right knee injury manifested 
by lateral instability of the knee have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic 
Codes 5257, 5262 (2009).



2.  A rating in excess of 10 percent for right knee partial 
meniscectomy manifested by chondromalacia, pain and effusion 
into the joint is not warranted. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic Codes 5258, 
5259 (2009).

3.  A separate 10 percent disability rating for degenerative 
joint disease of the right knee with limited extension of the 
knee is warranted. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic Code 5003, 5010, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's overall claim of entitlement 
to an increased rating for his service-connected right knee 
disability, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board finds that a letter sent to the appellant in March 2005 
fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This letter, sent prior to the 
adjudication of the appellant's increased rating claim, 
essentially notified the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim; informed the appellant that additional information or 
evidence was needed to support his claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II]; Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), reversed in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced diagnostic code under which the disability is 
rated).

However, should it be determined that the March 2005 VCAA 
letter referenced above did not completely satisfy the 
requirements of the VCAA, the Board observes for the record 
that the failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements was previously presumed 
to create prejudicial error. Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary had the burden to show that this 
error was not prejudicial to an appellant. Id., at 889.  Lack 
of prejudicial harm could be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id., 
at 887.  However, the United States Supreme Court recently 
held this framework to be inconsistent with the statutory 
requirement that the U.S. Court of Appeals for Veterans 
Claims ("Court" or "CAVC") take "due account of the rule 
of prejudicial error" under 38 U.S.C.A. § 7261(b)(2). 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the 
decision of the United States Court of Appeals for the 
Federal Circuit (the "Federal Circuit"), the Supreme Court 
held that the burden is on the claimant to show that 
prejudice resulted from the error, rather than on VA to rebut 
a presumed prejudice. Id.

In this case, the Board observes that neither the appellant 
nor his representative claim any VCAA notice deficiency has 
resulted in prejudice in this case and the Board has 
identified no such deficiency. See Shinseki v. Sanders, 
supra.  There is also no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available for the RO to obtain.  In this regard, the Board 
observes that the appellant's service treatment records, VA 
treatment records and identified private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided in the 
merits portion of this decision herein, is available and not 
part of the claims file.  For the record, the Board observes 
that the appellant has been afforded several VA examinations 
in connection with his increased rating claim. See 38 C.F.R. 
§ 3.159(c)(4); VA examination reports dated in April 2005, 
August 2005 and May 2006; see also August 2006 VA examination 
report and October 2006 addendum report.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA medical 
examinations obtained in this case are adequate as they are 
predicated on a review of medical records; contain a 
description of the history of the knee disability at issue; 
document and consider the appellant's complaints and 
symptoms; and include medical findings addressing the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA medical 
examinations and opinions pertaining to the issue on appeal 
has been met. See 38 C.F.R. § 3.159(c)(4).   

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letter dated in 
March 2006; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the RO assigned the respective 10 
percent and 20 percent evaluations referenced above, and the 
Board concludes below that the preponderance of the evidence 
is against assigning a higher schedular rating for the 
symptomatology related to the appellant's right knee under 
38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259 and 5262 (discussed in more 
detail below), there is no question as to an effective date 
to be assigned, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
However, the Board also concludes below that a separate 10 
percent disability rating for degenerative joint disease of 
the right knee with limited range of extension is warranted 
in this case under Diagnostic Codes 5010 and 5261.  Any 
questions as to the appropriate effective date to be assigned 
for this disability will be addressed by the RO in 
effectuating the award. 

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issue on appeal, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's increased rating claim. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  The Law 

As set forth in the Introduction section above, the appellant 
has currently been assigned (1) a 20 percent disability 
rating for residuals of a right knee injury to include 
chondromalacia status post meniscectomy and moderate 
tricompartmental osteoarthritis effective from October 1, 
2005 under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5262 
and (2) a separate 10 percent disability rating for right 
knee partial meniscectomy under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

At present, the appellant contends that his right knee 
disability is more disabling than currently evaluated and has 
appealed for an increased rating. See March 2005 statement in 
support; February 2010 written brief presentation.  In 
addition, the appellant's representative has argued that the 
appellant should be granted separate disability ratings for 
his service-connected right knee disability based upon 
limitation of motion of the knee (Diagnostic Code 5261) and 
symptomatic removal of cartilage with effusion and pain 
(Diagnostic Code 5258). See February 2010 written brief 
presentation, pgs. 1-2.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant. 
38 C.F.R. § 4.3.  While a veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with 
the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§  4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

	1.  The Diagnostic Codes 

In this case, the appellant's service-connected right knee 
disability has essentially been rated under three separate 
diagnostic codes.  The appellant has currently been assigned 
a 20 percent disability rating for residuals of a right knee 
injury to include chondromalacia status post meniscectomy and 
moderate tricompartmental osteoarthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5262.  Additionally, the RO 
has assigned the appellant a separate 10 percent disability 
rating for right knee partial meniscectomy under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27.  

Diagnostic Code 5262 governs ratings of impairment of the 
tibia and fibula.  In this regard, a 10 percent disability 
rating is available upon a showing of malunion of the tibia 
or fibula resulting in a slight knee or ankle disability.  A 
20 percent rating is available if the evidence reveals 
malunion of the tibia or fibula resulting in moderate knee or 
ankle disability.  Malunion of the tibia or fibula resulting 
in a marked knee or ankle disability warrants the assignment 
of a 30 percent rating.  Lastly, a 40 percent disability 
rating under Diagnostic Code 5262 is available when there is 
evidence of nonunion of the tibia or fibula, with loose 
motion, requiring a brace. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

Diagnostic Code 5259, which pertains to symptomatic removal 
of the semilunar cartilage, provides a 10 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5259.  A rating of 10 percent 
is the highest available rating under this diagnostic code. 
Id.  However, dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants a 20 percent rating under Diagnostic Code 5258. See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Diagnostic Code 5010 evaluates post-traumatic arthritis, 
which in turn uses the criteria for degenerative arthritis 
under Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for x-ray evidence of 
arthritic involvement of two or more major joints, and a 20 
percent rating is warranted when there is x-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. See 38 C.F.R. § 4.45.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

For the record, normal range of motion for the knee is zero 
degrees of extension and 140 degrees of flexion. See 38 
C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 
percent disability rating is warranted for flexion limited to 
45 degrees.  A 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees.  A 20 percent 
disability rating is assigned for extension limited to 15 
degrees.  A 30 percent disability rating is assigned for 
extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees. See 38 C.F.R. § 4.71a.  As will be 
discussed in more detail below, VA's General Counsel has held 
in a precedent opinion that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).  

Another Diagnostic Code applicable to the knee is Diagnostic 
Code 5257.  This diagnostic code rates other impairments of 
the knee and, in particular, impairments involving recurrent 
subluxation or lateral instability of the knee. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  It provides for the 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability. Id.  For the record, subluxation of the patella 
is "incomplete or partial dislocation of the knee cap." 
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  

        2.  The availability of separate disability ratings 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997); 38 C.F.R. § 4.14.  In this opinion, VA's General 
Counsel held that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

Additionally, in VAOPGCPREC 9-98, VA's General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
can also be granted based on painful motion under 38 C.F.R. § 
4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may also be assigned for disability of the same joint. See 
VAOPGCPREC 9-04.

The Board also notes that the provisions of 38 C.F.R. § 4.40 
state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, incoordination and pain on 
movement. See 38 C.F.R. 
§ 4.45.

C.  Entitlement to an increased overall rating in excess of 
30 percent

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of a 
veteran's case and provide an explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); see also 
38 C.F.R. § 4.25 (combined ratings table for service-
connected disabilities).

        1.  Diagnostic Code 5262

Turning to the evidence in this case, it appears the RO 
assigned the appellant a 20 percent disability rating under 
Diagnostic Code 5262 effective October 2005 on the basis of 
two VA examination reports dated in April 2005 and August 
2005. See June 2005 rating decision; February 2006 Statement 
of the Case.  This code provides a 20 percent disability 
rating when the evidence of record reflects malunion of the 
tibia or fibula resulting in a moderate knee or ankle 
disability.  Although the RO has rated the appellant under 
this code, the Board notes that while the appellant clearly 
suffers from a right knee disability, this disability is not 
the result of impairment to his tibia or fibula.  Thus, the 
criteria of Diagnostic Code 5262 for impairment of the tibia 
and fibula are not the most applicable to the appellant's 
right knee symptomatology in this case.  

Historically, the appellant was granted service connection in 
September 1976 for residuals of a right knee injury and 
assigned a noncompensable evaluation effective June 26, 1976 
under Diagnostic Code 5299. September 1976 rating decision.  
Subsequently, the appellant was hospitalized and underwent a 
lateral meniscectomy of the right knee in August 1977.  As a 
result, he was granted a one month period of convalescence 
from August 1977 to October 1977, with a 10 percent 
disability rating assigned thereafter under Diagnostic Code 
5259 for residuals of a torn meniscus, status-post 
meniscectomy. See January 1978 rating decision; February 2002 
rating decision, p. 2; see also rating decisions dated in 
March 1979, July 1988, September 1988, July 1989 and January 
1992.  After reinjuring his knee in 2001, the appellant's 
service-connected knee evaluation was increased from 10 
percent to 20 percent under Diagnostic Code 5262 due to a 
worsening of the overall knee condition that included MRI 
evidence of chondromalacia in the knee, painful motion of the 
knee and limited motion of the knee. February 2002 rating 
decision, pgs. 2-3.  As mentioned above, the RO most recently 
assigned a separate 10 percent disability rating for 
symptomatology specifically related to the appellant's right 
knee partial meniscectomy under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259. See January 2007 rating 
decision; January 2007 Supplemental Statement of the Case.   

For the record, the medical evidence in this case reveals 
that the appellant has very severe back pain and problems in 
addition to symptomatology related to his service-connect 
right knee disability. See, e.g., VA medical records dated in 
August 2004 and March 2005 (the appellant has been diagnosed 
with failed back syndrome, undergone several lumbar spine 
surgeries and receives chronic pain management for chronic 
back pain).  However, as the appellant is not service-
connected for a back condition, this evidence cannot be 
considered in increasing his service-connected knee 
disability rating. See rating decisions dated in February 
2002 and October 2006.   

Medical evidence upon which the appellant currently seeks an 
increased evaluation for his service-connected right knee 
disability primarily reflects right knee symptomatology 
consisting of pain, weakness of the knee, instability of the 
knee, varying degrees of right knee limited motion and 
arthritis of the right knee. See VA medical records dated in 
early June 2004 (the appellant was referred to physical 
therapy for complaints of weakness and pain of the right 
knee), late June 2004 (the appellant was treated for a 
twisted knee after reporting that his right knee gave out and 
he fell down his basement steps), December 2004 (the 
appellant's examiner indicated that the appellant might have 
mild weakness of the knee), March 2005 (the appellant 
reported that he was having problems with walking and 
movements), August 2005 (after suffering a fall subsequent to 
arthroscopy surgery of the right knee in May 2005/June 2005, 
the appellant stated that he felt his right knee tended to 
give out on him; range of motion at that time was noted to be 
5 degrees to 100 degrees without discomfort), September 2005 
(after arthroscopy surgery of the right knee in May 2005/June 
2005, the appellant was noted to have a right knee range of 
motion from 5 degrees to 120 degrees without discomfort, 
catching or locking), October 2005 (the appellant was 
diagnosed with back/knee pain and instability after reporting 
that he felt his right knee was getting worse as his "back 
and legs give out") and May 2006 (the appellant's VA 
examiner indicated that the appellant had "excellent range 
of motion of both extension and flexion" upon physical 
examination); private medical records dated in late March 
2005 (the appellant reported he was walking with his knee 
brace on and the knee just gave out underneath him, resulting 
in his falling); see also VA examination reports dated in 
August 2005 (the appellant was diagnosed with 
tricompartmental degenerative joint disease of the right knee 
status-post multiple right procedures; his range of right 
knee motion at that time was noted to be zero degrees of 
extension to 100 degrees of flexion) and May 2006 (the 
appellant reported that after his March 2005 right knee 
surgery, his right knee continued to "give out" on him on 
occasion; range of motion prior to repetitive testing was 10 
degrees to 98 degrees; after repetitive testing, the 
appellant had a right knee range of motion of 10 degrees to 
85 degrees with painful motion from 85 degrees of flexion to 
98 degrees of flexion).     


Based upon the above-referenced evidence which does not show 
that the appellant suffers from malunion of the tibia or 
fibula resulting in either a slight, moderate or marked knee 
disability, the Board is of the opinion that prior to making 
a determination of whether his rating should be increased, 
the appellant's service-connected disability should be rated 
under a diagnostic code other than Diagnostic Code 5262.  In 
doing so, the Board finds after reviewing all of the medical 
evidence of record that the appellant would most 
appropriately be rated under Diagnostic Code 5257 
(impairments involving recurrent subluxation or lateral 
instability of the knee), as this code not only takes into 
consideration the appellant's right knee lateral instability, 
but also allows for separate (and thus, increased) ratings 
that take into account the appellant's other right knee 
symptomatology.  

        2.  Diagnostic Code 5257

While the evidence of record reveals that the appellant does 
not have recurrence of subluxation or dislocation (August 
2005 VA examination report, p. 3), medical records in the 
claims file clearly reveal the appellant's complaints of his 
right knee "giving way" and his treatment for injuries 
sustained in falls he contends occurred as a result of his 
right knee instability. See, e.g., VA medical records and 
private medical records dated in June 2004, December 2004, 
March 2005 and August 2005.  On at least one occasion, the 
appellant was specifically diagnosed with right knee pain and 
instability. See October 2005 VA medical records.  In 
addition to the foregoing, the evidence reflects the 
appellant's reports of having difficulties with walking and 
movement (see VA medical records dated in March 2005); and 
also reveal that the appellant utilizes stockings and a brace 
in relationship to his service-connected right knee. See VA 
medical records dated in June 2004 and July 2004; August 2005 
examination report, p. 3.  Although the appellant reported 
during his May 2006 VA examination that his right knee had 
continued to "give out" on him on occasion subsequent to 
his March 2005 right knee surgery (see May 2006 VA 
examination report, p. 2), the Board finds that the evidence 
as a whole warrants the assignment of a 20 percent disability 
rating for service-connected right knee symptomatology 
consisting of moderate lateral instability under Diagnostic 
Code 5257, and that such a rating is more appropriate than a 
20 percent evaluation under Diagnostic Code 5262.  However, 
the Board also finds that a 30 percent evaluation pursuant to 
Diagnostic Code 5257 is not warranted since there is no 
competent medical evidence of severe knee impairment 
resulting from right knee recurrent subluxation or lateral 
instability. See March 2006 VA examination report; VA 
examination report dated in August 2006 (VA spine examiner 
described the appellant's service-connected right knee 
disability as consisting of mild chondromalacia).  

3.	Diagnostic Codes 5258 and 5259

Next, the Board turns to the appropriateness of the RO's 
assignment of a separate 10 percent evaluation for the 
appellant's service-connected right knee disorder under 
Diagnostic Code 5259 (symptomatic removal of the semilunar 
cartilage).  The Board observes for the record that a 10 
percent disability rating is the highest disability rating 
available under Diagnostic Code 5259.  It appears the RO 
assigned this separate rating on the basis of the May 2006 VA 
examination report referenced above in which the examiner 
diagnosed the appellant with (1) a right knee injury with 
chondromalacia and (2) status post meniscectomy with moderate 
tricompartmental arthritis. See May 2006 VA examination 
report, p. 3; January 2007 rating decision; January 2007 
Supplemental Statement of the Case.  Although the RO failed 
to specifically discuss the evidence upon which it determined 
that the appellant's right knee semilunar cartilage is 
symptomatic, the Board finds that medical records contained 
in the claims file reflecting the appellant's four right knee 
surgeries (May 2006 VA examination report) and right knee 
symptomatology consisting of chondromalacia, chronic 
generalized knee pain and right knee effusion support the 
determination that the appellant's semilunar cartilage is 
symptomatic. Id.; VA medical records dated July 2004, August 
2004, December 2004; August 2005 VA examination report, pgs. 
3,5 (joint symptoms were noted to include repeated episodes 
of effusion; among other things, the appellant was diagnosed 
with residual significant effusion).  Based upon this 
symptomatology, the Board finds that the requirements of 
Diagnostic Code 5259 have been met and a 10 percent 
disability rating, as assigned by the RO for symptomatic 
semilunar cartilage, is appropriate.  


However, the Board finds that a higher rating under 
Diagnostic Code 5258 is not warranted as there is no evidence 
in the record indicating that the appellant experiences 
dislocated semilunar cartilage with episodes of locking, pain 
and effusion into the joint.  As mentioned above, appellant's 
post-service medical records reflect complaints of 
generalized right knee pain and episodes of joint effusion.  
Notably, however, they do not show actual evidence of locking 
of the right knee. See, e.g., VA examination reports dated in 
August 2005 and May 2006; September 2005 VA medical records 
(physical examination of the appellant's right knee revealed 
no catching or locking).  Absent objective medical evidence 
of locking, one of the three elements necessary for a 
disability evaluation under Diagnostic Code 5258, an 
increased rating is not available pursuant to that diagnostic 
code. See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

        4.  Diagnostic Code 5010 (in conjunction with 5260 and 
5261)

Next, the Board turns to whether the appellant is entitled to 
a separate disability rating for his service-connected right 
knee disability pursuant to Diagnostic Code 5010 (which 
evaluates post-traumatic arthritis).  VA General Counsel's 
opinion VAOPGCPREC 9-98 provides that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis pursuant to Diagnostic Codes 
5003 (which evaluates degenerative arthritis) and/or 5010 can 
also be based on painful motion under 38 C.F.R. § 4.59.  This 
is because painful motion due to arthritis is deemed to be 
limitation of motion and is entitled to a minimum rating of 
10 percent per joint, even if there is no actual limitation 
of motion. VAOPGCPREC 09-98 (August 14, 1998) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

As mentioned above, Diagnostic Code 5010 uses the criteria 
for degenerative arthritis under Diagnostic Code.  Arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

In this case, the Board observes for the record that the 
appellant has not actually been service-connected for right 
knee arthritis.  However, medical records and 
x-rays contained in the claims file reveal that the appellant 
has been diagnosed with degenerative joint disease of the 
right knee. See, e.g., VA medical records dated in March 
1988, April 1992 and April 2004.  Additional, a VA medical 
opinion in the claims file appears to indicate that the 
appellant's right knee arthritis is symptomatology associated 
with or secondary to the right knee injury experienced by the 
appellant during his period of service (the residuals of 
which the appellant has been service-connected). See August 
2005 VA examination report, p. 5.  As such, the Board finds 
in this appeal that the appellant's degenerative joint 
disease of the right knee should be considered in evaluating 
the appellant's disability rating.  As such, the Board turns 
to the question of whether the evidence reveals that the 
appellant experiences right knee limitation of motion such 
that a separate disability rating is warranted pursuant to 
either Diagnostic Code 5260 (limitation of leg flexion) or 
Diagnostic Code 5261 (limitation of leg extension). Under 
Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees. See 38 C.F.R. 
§ 4.71a.   

As mentioned previously, normal range of motion for the knee 
is zero degrees of extension and 140 degrees of flexion. See 
38 C.F.R. § 4.71, Plate II.  Turning to the medical evidence 
pertinent to the appellant's increased rating claim, the 
Board observes that a physical examination of the appellant 
in June 2004 revealed that he had right knee range of motion 
consisting of zero degrees of extension to 115 degrees of 
flexion, with tenderness to palpation both along the medial 
and lateral joint lines, after twisting his knee during a 
fall down his basement stairs. June 2004 VA medical records.  
Subsequent to undergoing surgery of the right knee in March 
2005, the appellant's right knee was examined in April 2005 
without much success due to the fact that the appellant's 
knee required immobilization. April 2005 VA examination 
report.  However, when examined in early and late August 
2005, the appellant was found to have right knee range of 
motion from, respectively, 5 degrees of extension to 100 
degrees of flexion (without discomfort) and from zero degrees 
of extension to 110 degrees of flexion. See August 2005 VA 
medical records; August 2005 VA examination report.  In 
September 2005, it was reported that the appellant's right 
knee range of motion was 5 degrees of extension to 120 
degrees of flexion, without discomfort. September 2005 VA 
medical records.  Thereafter, in May 2006, a VA examiner 
indicated that the appellant's right knee range of motion was 
10 degrees of extension to 98 degrees of flexion. May 2006 VA 
examination report, p. 2.  After having the appellant undergo 
repetitive testing, the examiner reported that the appellant 
continued to have a right knee range of motion of 10 degrees 
extension to 98 degrees of flexion, with painful motion 
occurring between 85 degrees and 98 degrees of flexion. Id.  

Thus, while the medical evidence of record reveals that a 
separate compensable disability rating is not warranted 
pursuant to Diagnostic Code 5260 for limitation of right knee 
flexion, the appellant's right knee symptomatology does met 
the criteria for the assignment of a separate 10 percent 
disability rating under Diagnostic Code 5261 for right knee 
extension limited to 10 degrees. See 38 C.F.R. § 4.71a.  
Therefore, based upon the above-referenced evidence showing 
limitation of motion evidenced by slight and painful 
limitation of extension, x-ray evidence of record and the 
August 2005 VA examination report in which the VA examiner 
implicitly opined that the appellant's degenerative joint 
disease of the right knee is secondary to his service-
connected right knee disability, the Board resolves doubt in 
the appellant's favor as to this issue and determines that a 
separate 10 percent disability rating is warranted for the 
appellant's degenerative joint disease of the right knee. 38 
C.F.R. § 4.71a, Diagnostic Code 5010; Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (holding that conditions are to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14).  

The Board finds, however, that there as no basis for 
assignment of separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the right knee joint 
since the appellant's right knee range-of-flexion is not 
limited to such an extent that it meets the criteria for the 
assignment of a compensable disability rating under 
Diagnostic Code 5260, even when one considers possible 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement See VAOPGCPREC 9-04.  

In this regard, the Board observes that the appellant 
reported during his most recent VA knee examination that his 
service-connected right knee progressively gives him problems 
and causes constant pain. May 2006 VA examination report, p. 
1.  He denied experiencing true knee "flare-ups" at that 
time, as he reported experiencing knee pain all of the time. 
Id.  While indicating that he continued to experience 
incoordination of the knee since his most recent right knee 
surgery in May 2005, the appellant denied experiencing 
mechanical symptoms such as locking up. Id., pgs. 1-2.  
Physical examination of the appellant's right knee revealed 
overall alignment of the knee within acceptable limits, 
without evidence of excessive varus or valgus angulation. 
Id., p. 2.  The examiner, an orthopedic surgeon, reported 
that there was a firm end-point with Lachman, as well as 
anterior and posterior drawer testing.  The appellant also 
had a positive McMurrays, mild palpable effusion, audible and 
palpable crepitus on range of motion testing, with medial and 
lateral joint line tenderness on firm palpation. Id., p. 2.  
Repetitive testing of the right knee revealed increased pain 
and incoordination. Id.  However, the appellant did not 
exhibit fatigue, weakness or lack of endurance with 
repetitive testing. Id.  Lastly, the examiner stated that the 
appellant's right knee range of motion testing did not change 
after repetitive testing. Id.  As mentioned above, the 
appellant was found to have continued right knee range of 
motion of 10 degrees extension to 98 degrees of flexion; 
however, he experienced painful motion between 85 degrees and 
98 degrees flexion after repetitive testing. Id.  

In light of the foregoing, the Board finds that a disability 
rating in excess of the combined 40 percent (see 38 C.F.R. §§ 
4.25) is not warranted for the appellant's right knee 
disability on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 204-08.  In reaching this conclusion, the Board finds 
that such an increase is not warranted in light of the fact 
that the appellant's right knee pain and instability have 
already been taken into consideration in assigning the 
appellant separate disability ratings under Diagnostic Codes 
5010, 5257 and 5259.  In terms of fatigue, weakness, lack of 
endurance and incoordination, the appellant has been found 
not to experience any additional functional loss.  As such, 
an increased rating is not warranted based upon these 
factors.     

5.	Diagnostic Codes 5256 and 5263

Lastly, the Board turns to the remaining diagnostic codes 
that are potentially applicable to the appellant's increased 
rating claim, specifically Diagnostic Code 5256 (which rates 
disabilities involving ankylosis of the knee) and Diagnostic 
Code 5263 (for genu recurvatum).  However, these Board finds 
these codes inapplicable to this case as they either do not 
provide an evaluation in excess of the currently assigned 20 
percent, 10 percent and 10 percent disability ratings or the 
appellant's right knee symptomatology does not fall within 
that criteria (i.e., the evidence of record does not indicate 
the appellant's right knee disability is manifested by 
ankylosis).  

	6.  Extraschedular considerations

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board observes that while the appellant's 
representative has asserted that the appellant's service-
connected right knee disability has resulted in marked 
interference with his employability (see February 2010 
written brief presentation), such a claim has been 
recharacterized as an issue of entitlement to a total 
evaluation based on individual unemployability due to 
service-connected disabilities ("TDIU") that will be 
addressed by the RO upon remand.  The Board finds that the 
separate disability ratings under the various diagnostic 
codes referenced above adequate compensate the appellant for 
his various service-connected right knee symptomatology, to 
include the effect of that symptomatology on the appellant's 
employability.  Additionally, while the evidence reveals the 
appellant has been hospitalized on several occasions in 
relationship to his right knee surgeries, his most recent 
hospitalization appears to have occurred in March 2005. In 
light of this evidence, the Board finds that the appellant's 
right knee disability has not necessitated frequent periods 
of hospitalization.  In the absence of extenuating factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
see also Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the 
Board concludes that there is no competent evidence in 
support of an increased rating pursuant to these provisions.   

D.  Conclusion

Therefore, based upon a thorough review of the evidence of 
record, the Board finds the preponderance of evidence is 
against the assignment of an increased rating for the 
appellant's service-connected right knee disability under 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5262 and 5263, 
but that the evidence supports the grant of a separate 10 
percent evaluation for degenerative joint disease of the 
right knee with slight limitation of extension under 
Diagnostic Codes 5010 and 5261, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the assignment of an 
overall disability rating in excess of 40 percent, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).




ORDER

A disability rating in excess of 20 percent for residuals of 
a right knee injury manifested by lateral instability of the 
knee is denied.   

A separate disability rating in excess of 10 percent for 
right knee partial meniscectomy manifested by chondromalacia, 
pain and effusion into the joint is denied.   

A separate disability rating of 10 percent is granted for 
degenerative arthritis of the right knee manifested by slight 
limitation of extension, subject to the laws and regulations 
governing the payment of monetary benefits.   


REMAND

The Board notes that in the February 2010 written brief 
presentation referenced above, the appellant's representative 
appears to assert a claim of entitlement to compensation 
based on unemployability due to service-connected 
disabilities ("TDIU"). See February 2010 written brief 
presentation, p. 2.  In doing so, the appellant's 
representative appears to assert that the evidence of record 
demonstrates that the appellant's service-connected 
disabilities render him unemployable, which requires VA to 
consider his entitlement to a TDIU on this basis.  In this 
regard, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court essentially stated that a request for 
total disability rating, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability as part of a claim for 
increased compensation. Id., at 453-54.  As such, the issue 
is properly before the Board and should be adjudicated by the 
RO on remand.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In doing so, the RO should 
specifically afford the appellant and 
his representative the opportunity to 
submit additional argument and evidence 
and to request a hearing on the claim 
for a total disability rating for 
compensation based on individual 
unemployability.  

2.  After considering all of the 
evidence of record, the RO should 
review on the merits the appellant's 
claim for a total disability rating for 
compensation based on individual 
unemployability ("TDIU").  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case ("SSOC") that includes a 
citation to 38 C.F.R. §§ 3.340, 3.341, 
and 4.16 and a discussion of how those 
regulations affect VA's decision with 
regard to a TDIU.  The RO should allow 
appropriate time for the appellant or 
his representative to respond to the 
SSOC and then return the matter to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


